Citation Nr: 1314748	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-27 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent evaluation for PTSD.  In October 2008, the evaluation was increased to 50 percent from December 15, 2007.  

In July 2011, the Board in pertinent part granted a 50 percent rating for PTSD prior to December 15, 2007, and denied an evaluation in excess of 50 percent.  In March 2012, the RO implemented the Board's decision and assigned a 50 percent evaluation from September 21, 2006.  

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for the Veteran and VA to vacate and remand that part of the Board's July 2011 decision that denied a rating in excess of 50 percent for PTSD.  

In October 2012, the Board remanded the claim for further development.  It has since returned to the Board.  The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the February 2013 supplemental statement of the case was returned to sender as "unable to forward."  On remand, efforts should be made to verify the Veteran's current mailing address.

The parties to the Joint Motion agreed that VA erred in failing to satisfy its duty to assist.  In this regard, the parties noted that the Veteran's previous employer completed a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicating that his employment had been terminated because he had "too many absences due to health issues."  The parties also noted that the record contained "a smattering" of documents that the Veteran submitted regarding his employment and termination, but that these did not appear to be the complete record of his employment with, and termination from, the school district.

The parties to the Joint Motion agreed that additional employment records were potentially relevant to the Veteran's claim for an increased rating for PTSD because they may relate to his occupational functioning, including his ability to adapt to stressful circumstances at work or in a work-like setting.  

In accordance with the Joint Motion, in October 2012, the Board remanded the appeal to request all records relating to the Veteran from his previous employer.  

In October 2012, the AMC sent a letter to the Veteran's previous employer stating that they needed "all records relating to the Veteran about his/her employment."  Additionally, they requested another VA Form 21-4192.  In November 2012, the employer completed a VA Form 21-4192, which indicated that the appellant was terminated "[d]ue to failure to return to work after the expiration of applicable leave."  Regarding time lost, it was noted that an absence log was attached, but that the reason for absences was unknown.  

The attached information is titled "Concise Check History Report" and appears to be pay stubs covering only the period from June 2007 to May 2008.  While the AMC requested the records as directed, the records received do not appear to include information as contemplated by the parties to the Joint Motion.  The Board observes that the Veteran was employed from September 1998 to May 2008.

In an October 2012 statement, the Veteran stated that he would contact his prior employer and see if he could obtain the records that VA wanted.  To date, the Veteran has not submitted further information.  In an effort to ensure compliance with the Joint Motion, the Board finds that additional efforts should be made to obtain complete employment records.  See 38 C.F.R. § 3.159(c)(1) (2012).  

In July 2012, the Veteran asked VA to request his current records from the VA Medical Center in Dallas.  In October 2012, the Veteran asked that VA review all of his records from the VA Medical Centers in Dallas and Temple.  He specifically referenced records from 2006 to 2012.  

On review, records from the VA North Texas Health Care System (Dallas) were last printed in July 2008; and records from the Central Texas Veterans Health Care System (Temple) were last printed in April 2008.  On remand, additional VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify the Veteran's current mailing address.  All efforts to obtain an accurate mailing address should be documented in the claims file or Virtual VA eFolder.   If a current mailing address is obtained, the AMC/RO should resend the February 2013 supplemental statement of the case to the Veteran.

2.  The AMC/RO should request complete records relating to the Veteran's previous employment with the listed school district.  This should include, but not be limited to, all personnel records such as performance evaluations and attendance sheets.  If an authorization is needed from the Veteran, it should be requested.  Any records obtained should be associated with the claims folder or Virtual VA eFolder.  

3.  The AMC/RO should obtain relevant records from the VA Medical Center in Dallas for the period from July 2008 to the present; and from the VA Medical Center in Temple for the period from April 2008 to the present.  The procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities should be followed.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

4.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to an increased rating for PTSD, currently rated 50 percent disabling.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

